Citation Nr: 1448119	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.   Entitlement to service connection for a lung disorder diagnosed as chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide exposure.

2.  Entitlement to a nerve disorder diagnosed as peripheral neuropathy to include as secondary to herbicide exposure.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Des Moines, Iowa, respectively.  

The issue of entitlement to service connection for COPD and residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  A disability of the upper extremity to include peripheral neuropathy was not manifest during service, was not manifest within one year of separation from service, and any current nerve disability of the left upper extremity is not attributable to service, to include exposure to herbicides including Agent Orange or service-connected disability.


CONCLUSION OF LAW

Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by military service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in July 2009 and January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has also been satisfied.  The Veteran's available service treatment records and VA medical records are in the file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A VA examination was not obtained in connection with the claimed neuropathy disorder decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence of a nexus between the Veteran's peripheral neuropathy and an injury in service and the  Veteran's assertions that numbness and tingling began in service or had an onset within one year of service have been found not credible.  As such, there is no competent and credible evidence of a disease or injury in service; and, there is no credible or competent evidence of a possible nexus between service and peripheral neuropathy on a direct basis.  Accordingly, no examination is required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (to include peripheral neuropathy), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because peripheral neuropathy of the left upper extremity was not medically diagnosed within one year of discharge; indeed, they were not diagnosed until decades after service.  Alternatively, a 'veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.'  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2013).  Such diseases include, among others, acute and subacute, or early-onset, peripheral neuropathy.  Id.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  The regulation previously stated that 'acute and subacute' peripheral neuropathy meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term 'acute and subacute peripheral neuropathy' with the term 'early-onset peripheral neuropathy' VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between upper extremity peripheral neuropathy and service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed peripheral neuropathy and to address the question of whether his active duty service, including his exposure to herbicides, caused his peripheral neuropathy.

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has peripheral neuropathy of the left upper extremity due to exposure to Agent Orange during service in Vietnam.

The Veteran's service treatment records do not include complaints, diagnoses, or treatment for ongoing upper extremity pain or other associated problems.  In July 1966 and September 1968 examination and associated medical history reports, the Veteran specifically denied lameness, painful or "trick" shoulder, neuritis, or paralysis.

Post-service treatment records starting in August 2008 include complaints of numbness and persistent tingling in his left arm. At that time, he stated that the "sleep" sensation in his arm actually has been an issue for several years on a constant basis, but the pain is more intermittent.  During October and November 2008 neurology consultations, the Veteran reported he has had a lipoma for several years on his left shoulder blade and for several years he has had tingling down the left arm.  Physical examination showed subjective decrease to pin prick over entire left upper extremity, but somewhat more marked over the thumb and index finger.  The diagnosis was peripheral neuropathy of unknown etiology.  In the November 2008 private treatment note, the Veteran's wife informed the examiner that the Veteran had a history of Agent Orange exposure in service.  An October 2008 MRI report showed normal appearing brachial plexus.  A November 2008 EMG report was suggestive of polyneuropathy with not radiculopathy, and the physician opined that the lipoma was not related to his symptoms.  In a March 2009 VA progress note, the Veteran reported parasthesias in the upper extremities bilaterally, left worse than right, for 20 years.  He reported worsening symptoms with weakness in the hands.  The examiner noted that an extensive work up was negative.   In an April 2009 VA neurology consultation, the Veteran reported left shoulder numbness for many years now, possibly over 20 years.  He expressed concern whether it is related to herbicide exposure.  In an addendum, the physician noted that the Veteran said he has had left shoulder/arm numbness  for at least 20 years and his wife noted it was shortly after they got married which was shortly after him returning from Vietnam in 1967-1968.  He later reported it started at the time of Vietnam.  His symptoms are constant and unchanged all these years.  The diagnosis was left shoulder/arm constant numbness for at least 20 years.  The examiner remarked that the Veteran was in Vietnam. 

Based on the evidence discussed above, it is clear that the Veteran has a current diagnosis of peripheral neuropathy.  Agent Orange presumptive disorders include early-onset peripheral neuropathy, but only if the disability is shown within one year of service separation as noted above.

In this case, the service treatment records and post-service medical records do not indicate a diagnosis of early-onset peripheral neuropathy in service or for many years after service.  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current peripheral neuropathy of the upper extremity was incurred in or otherwise related to his military service.  Though the Veteran's private treating physician noted the Veteran has a diagnosis of peripheral neuropathy and a history of exposure to herbicides in service, he did not in any way relate the Veteran's diagnosis to his active service.  Moreover, the Veteran is not competent to relate any numbness or tingling to his current diagnosis of peripheral neuropathy because he does not have the medical expertise required to provide such a diagnosis.  In other words, even assuming, arguendo, that the Veteran had numbness and tingling in service, or shortly thereafter, there is no record of any medical professional attributing such symptoms to peripheral neuropathy.  While the Veteran reports that his doctor told him that he may have peripheral neuropathy as a result of in-service herbicide exposure, his statements in this regard are not credible, nor has he submitted any medical evidence to support this assertion.

The Board has considered the Veteran's reports that he experienced a continuity of neuropathy symptoms since active service and that his doctor told him that his neuropathy was related to Agent Orange exposure.  Credibility, however, is an adjudicative and not a medical determination.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran's statements as to the circumstances of his in-service injury and continuity of left upper extremity problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  In that regard, the Board notes that the Veteran's service treatment records include no complaints of left upper extremity numbness.  Furthermore, in-service separation examination and associated medical history reports, the Veteran specifically denied lameness, shoulder problems, neuritis, or paralysis.  After service, there is no indication that the Veteran sought treatment for neurological problems until 2008.  Though there are many treatment records dated from 2002 to 2009, there are no treatment records dated prior 2008 when the Veteran reported symptoms of left shoulder tingling and numbness.  Therefore, the Board finds the Veteran's assertions as to a continuity of symptomatology not credible.

The Veteran also has self-interest in reporting a positive nexus opinion given by his private physician.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Though the Veteran asserts that his private treatment provider has indicated that his neuropathy is due to service that is inconsistent with the evidence of record, which reflects that examiners have merely noted the Veteran's own report of having been exposed in service, and the Veteran has not attempted to submit any opinion by a treating provider to support his claim.  Given the Veteran's inconsistent statements as to the onset of his neuropathy and his self-interest in reporting what his doctor told him, the Board does not consider his statements to be credible.  Caluza v. Brown, 7 Vet. App. at 510-511.

To date, the claims file indicates no documented VA or private treating professional has affirmatively related the Veteran's current peripheral neuropathy or other extremity problems to herbicide exposure in Vietnam or any other incident of military service.

As such, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection on a direct basis.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of upper extremity problems following separation from active service.  Rather, the Veteran specifically denied problems at the time of his separation examination in 1968; and, he denied any extremity problems in treatment records prior to 2008.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for his claimed disability as credible.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to a nerve disorder diagnosed as peripheral neuropathy to include as secondary to herbicide exposure is denied.



REMAND

The Veteran's service personnel records show that he served in Vietnam, and as there is no evidence to the contrary, he is presumed to have been exposed to herbicide agents during active duty service.  In a January 2009 private treatment record, the Veteran's private physician noted a diagnosis of COPD with anatomic emphysema and possible element of interstitial pulmonary fibrosis in a patent with past active duty in Vietnam with Agent Orange exposure and ongoing tobacco exposure (up until 5-6 years ago), as well as continued ambient dust, fume, and livestock exposure and environmental temperature extremes; all of which may be contributing to his respiratory symptoms.  He did not phrase his conclusion in such a way as to permit application of the 'at least as likely as not' standard.  Finally, the doctor failed to offer a clear rationale for his conclusion.  The private opinion is, therefore, inadequate for adjudication.  However, given the fact that the Veteran has never been afforded a VA examination and the complex nature of the medical evidence in this matter, the Board concludes that a VA medical examination and opinion is necessary to address whether the Veteran suffers from COPD and other respiratory disorders, as a result of active service to include as due to herbicide exposure.  

The Veteran has also asserted service connection for residuals of TBI.  Though there is no objective evidence of a TBI in service, the Veteran is competent to describe a head injury during that time.  In a Feb 2011 letter, he asserted that dizziness, tinnitus, and insomnia have persisted since his claimed TBI.  During a March 2011 TBI VA exam, the examiner noted that the Veteran did not suffer a TBI in service.  The diagnoses were headaches, insomnia, dizziness, numbness, fatigue, and erectile dysfunction; none of which are secondary to TBI.  A VA PTSD examination included a diagnosis of PTSD and cognitive or mental disorder secondary to TBI.  Given the conflicting opinions as to whether the Veteran has residuals of a claimed TBI to include cognitive difficulties, the Board finds another VA examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claim for service connection for osteoporosis that have not yet been associated with the claims folder.  Of specific interest, are any records documenting a relationship between his in-service herbicide exposure and his currently diagnosed neuropathy.  

2.  Schedule the Veteran for an appropriate VA examination to assess the current status of his respiratory disorders.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed respiratory disorder (diagnosed as COPD and asthma) is caused or aggravated by military service, to include established exposure to herbicide agents in Vietnam.

The examiner must discuss the January 2009 private opinion, as well as identified risk factors such as the Veteran's cigarette smoking history, continued ambient dust, fume, and livestock exposure and environmental temperature extremes.

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completion of all of the above, schedule the Veteran for a VA TBI examination.  Notice of the scheduled appointment must be sent to the Veteran's current address of record.

The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination. All pertinent symptomatology and findings should be reported in detail.  The examiner should record all pertinent medical complaints, symptoms, and clinical findings, and review the results of any testing prior to completion of the report.

Following a review of the claims file, to include pertinent VA treatment records, and the March 2011 psychiatric and TBI examination reports, the examiner is requested to state whether the Veteran's has clinical symptoms of traumatic brain injury, and if so whether they are distinguishable from symptoms arising out of his service connected psychiatric disability (diagnosed as PTSD).

A complete rationale for all opinions must be set forth in the examination report.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


